Judgment, Supreme Court, Bronx *306County (Antonio Brandveen, J.), rendered March 29, 1988, convicting defendant, after a jury trial, of assault in the first degree and sentencing him to an indeterminate term of imprisonment of from 4 to 12 years, unanimously affirmed.
An argument at a wedding party erupted into a fight, in the course of which the defendant slashed the complainant with a knife. The wound required 175 staples or stitches for closure, and resulted in serious and protracted disfigurement. Five witnesses, including one of the defendant’s brothers, saw the fight, and three of those witnesses saw the defendant cut the complainant.
The purported errors committed by the prosecutor during cross-examination of Yudhisthir Mangal and during summation are conceded not to have been preserved by objection. With respect to defendant’s argument that the prosecutor committed error in asking defendant’s brother Mohan Man-gal, "Isn’t it true that you participated in the assault upon [the complainant]?”, there was neither an objection nor a motion for a mistrial on the ground that the prosecutor was asking the question without a good-faith basis. Accordingly, that issue has been waived (People v Balls, 69 NY2d 641; People v Weston, 56 NY2d 844). We decline to reach the issue in the interest of justice. If the issue had been preserved by timely review, we would find it without merit in view of overwhelming evidence that defendant attacked the complainant, aided by defendant’s brothers. Concur—Ross, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.